                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 1 of 78 Page ID #:1811




                                  1
                                         PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                  2      LEPISCOPO & ASSOCIATES LAW FIRM
                                         695 Town Center Drive, 7TH Floor
                                  3
                                         Costa Mesa, California 92626
                                  4      Telephone: (949) 878-9418
                                         Facsimile: (619) 330-2991
                                  5

                                  6      Attorneys for Defendant, JAWAD NESHEIWAT
                                  7

                                  8                          UNITED STATES DISTRICT COURT
                                  9
                                          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION (SANTA ANA)
                                  10
                                         BUREAU OF CONSUMER            )             Case No. 8:20-cv-00043-JCS-ADS
                                  11
                                         FINANCIAL PROTECTION,         )
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12                                   )             JAWAD NESHEIWAT’S ANSWER
                                            Plaintiff,                 )             TO UNVERIFIED SECOND
                                  13
                                                                       )             AMENDED COMPLAINT
                                  14        v.                         )
                                                                       )             COURTROOM: 10-C
                                  15
                                         CHOU TEAM REALTY LLC, et al., )             JUDGE: HON. JAMES V. SELNA
                                  16                                   )             TRIAL DATE: None Set
                                            Defendants.                )
                                  17
                                                                       )
                                  18

                                  19           RESERVATION OF RIGHTS TO FILE DISPOSITIVE MOTION
                                  20
                                              PENDING DECISION OF THE NINTH CIRCUIT IN CONSUMER
                                  21

                                  22
                                                  FINANCIAL PROTECTION BUREAU V. SEILA LAW LLC

                                  23           Currently, there is a case pending in the Ninth Circuit, Consumer Financial
                                  24
                                         Protection Bureau v. Seila Law LLC, Ninth Circuit Case No. 17-56324, Docket No.
                                  25

                                  26     59 (“Seila 9th Circuit”), upon remand from the United States Supreme Court, Sheila

                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                 1
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 2 of 78 Page ID #:1812




                                  1
                                         Law LLC v. Consumer Financial Protection Bureau (“Sheila Law”), 591 U.S. ___

                                  2      (June 29, 2020), 2020 U.S. LEXIS 3515 (“Seila Law”), wherein the U.S. Supreme
                                  3
                                         Court remanded the case to the Ninth Circuit for further proceedings relating to the
                                  4

                                  5
                                         issues raised in this Action:

                                  6            “[W]e remand for the Court of Appeals to consider whether the civil
                                  7
                                               investigative demand was validly ratified.”

                                  8      Seila Law, supra, at *59.
                                  9
                                               On July 31, 2020 the Ninth Circuit issued an order setting a briefing schedule
                                  10

                                  11     upon remand from Seila Law and identifying the following issue for the parties to
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12     address:
                                  13
                                               “In light of the United States Supreme Court’s decision in Seila Law
                                  14           LLC v. Consumer Financial Protection Bureau, 140 S. Ct. 2183 (2020),
                                  15           the parties are directed to file supplemental briefs addressing
                                               whether the civil investigative demand was validly ratified.”
                                  16

                                  17           If the Ninth Circuit in Sheila 9th Circuit declares that the Consumer Financial
                                  18     Protection Bureau’s actions are not subject to ratification or otherwise without
                                  19
                                         constitutional authority, then this Court will no longer have jurisdiction over this
                                  20

                                  21     Action under Article III and the Bureau will lack standing to maintain this Action,
                                  22     and, therefore, this case—upon motion of any party or by the Court sua sponte—
                                  23
                                         must be dismissed. Accordingly, defendant Jawad Nesheiwat hereby reserves the
                                  24

                                  25     right to withdraw this answer and file a dispositive motion.
                                  26

                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  2
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 3 of 78 Page ID #:1813




                                  1
                                                       ANSWER TO SECOND AMENDED COMPLAINT

                                  2            Subject to the foregoing reservation of rights pending the outcome in Sheila
                                  3
                                         Law, Defendant, JAWAD NESHEIWAT (“Defendant”), hereby responds to Bureau
                                  4

                                  5
                                         of Consumer Financial Protection’s (“plaintiff” or the “Bureau”) unverified second

                                  6      amended complaint (“Complaint”) based on his current information and belief
                                  7
                                         regarding the nature of the Bureau’s allegations.
                                  8

                                  9
                                                                   JURISDICTION AND VENUE

                                  10           1.     Defendant has no duty to provide a response as to whether this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         allegation is true or false because it calls for a legal conclusion.
                                  12

                                  13           2.     Defendant has no duty to provide a response as to whether this

                                  14     allegation is true or false because it calls for a legal conclusion.
                                  15
                                                                           INTRODUCTION
                                  16

                                  17           3.     Defendant has no duty to provide a response as to whether this
                                  18     allegation is true or false because it calls for Defendant to determine plaintiff’s
                                  19
                                         motives in alleging this allegation and filing this action.
                                  20

                                  21           4.     Defendant has no duty to provide a response as to whether this
                                  22     allegation is true or false because it calls for a legal conclusion and the allegations
                                  23
                                         are conclusions of law. To the extent that Defendant might be deemed to be required
                                  24

                                  25     to provide a response to this allegation and for the reasons set forth below, Defendant
                                  26
                                         hereby asserts his privilege against self-incrimination as protected by the Fifth
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                     3
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 4 of 78 Page ID #:1814




                                  1
                                         Amendment to the United States Constitution, and, therefore, refuses to provide any

                                  2      response to this allegation because it would subject him to possible criminal
                                  3
                                         prosecution under 18 U.S.C. § 1343 and 18 U.S.C. § 1341. Specifically, it has been
                                  4

                                  5
                                         disclosed that the Bureau considers Defendant to be “the principal bad actor” in the

                                  6      nationwide criminal scheme alleged in the complaint, which alleges what is prima
                                  7
                                         facie criminal wire fraud under 18 U.S.C. § 1343 and mail fraud under 18 U.S.C. §
                                  8

                                  9
                                         1341 thereby exposing Defendant to significant fines and up to 20-years in federal

                                  10     prison. Further, based upon the actions of the Bureau and its attorneys and
                                  11
                                         investigators and the questions posed by the Bureau’s attorneys at Defendant’s
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13     5/20/19 Investigational Hearing it is apparent that Defendant is in immediate threat

                                  14     of criminal prosecution and that his disclosures or answers to any allegation in the
                                  15
                                         Complaint would tend to incriminate him. This is further supported by the fact that
                                  16

                                  17     the Bureau and its attorneys and investigators have the absolute legal duty to refer
                                  18     Defendant to the U.S. Attorney for criminal prosecution. Specifically, 12 U.S.C. §
                                  19
                                         5566 provides (emphasis added): “If the Bureau obtains evidence that any person,
                                  20

                                  21     domestic or foreign, has engaged in conduct that may constitute a violation of
                                  22     Federal criminal law, the Bureau shall transmit such evidence to the Attorney
                                  23
                                         General of the United States, who may institute criminal proceedings under
                                  24

                                  25     appropriate law. Nothing in this section affects any other authority of the Bureau to
                                  26
                                         disclose information.” This response is further informed by the FTC Criminal
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  4
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 5 of 78 Page ID #:1815




                                  1
                                         Liaison Unit’s stated Civil and Criminal Cooperation policy to employ the Bureau

                                  2      to use civil processes, such as the civil investigative demands and the 5/20/19
                                  3
                                         Investigational Hearing in this case, to search for evidence for the express purpose
                                  4

                                  5
                                         of initiating criminal prosecutions. This is simply the circumvention of the Fourth

                                  6      Amendment’s Search and Seizure Clause, which requires probable cause to gather
                                  7
                                         criminal evidence from the target of an investigation. In its relevant part, the policy
                                  8

                                  9
                                         reads: “The FTC’s Criminal Liaison Unit helps prosecutors bring more criminal

                                  10     consumer fraud cases . . . In many of its cases, the FTC often develops evidence
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         that proves these defendants knew about the fraud. That evidence often supports
                                  12

                                  13     criminal fraud prosecutions . . . FTC partners with the U.S. Department of

                                  14     Justice, U.S. Attorneys and other federal and state criminal law enforcers to
                                  15
                                         stop consumer fraud.” This response is further informed by FTC Press Releases,
                                  16

                                  17     which make it clear that the agency’s policy is to be a criminal investigatory arm of
                                  18     not only federal prosecutors but also state and local prosecutors—the FTC believes
                                  19
                                         it is the Nation’s criminal investigation agency: “The FTC is a civil law enforcement
                                  20

                                  21     agency. That means that, while we can’t put people in jail, many of our partners
                                  22     can and do, including the U.S. Department of Justice, U.S. Attorneys, and other
                                  23
                                         federal, state, and local criminal law enforcers. When FTC cases include
                                  24

                                  25     behavior that also violates criminal laws, we let criminal prosecutors know.”
                                  26
                                         This response is further informed by the FTC’s boasting about how the Criminal
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                   5
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 6 of 78 Page ID #:1816




                                  1
                                         Liaison Unit’s stated Civil and Criminal Cooperation policy of using the civil arm

                                  2      of the agency, such as the Bureau, to use civil process to find evidence against
                                  3
                                         perceived targets—such as Mr. Nesheiwat—in order to provide it to federal
                                  4

                                  5
                                         prosecutors for criminal prosecution. For example, for 2018, the Civil and Criminal

                                  6      Cooperation policy yielded the following results: “Criminal Liaison Unit Results.
                                  7
                                         Prosecutors who partner with the FTC get significant results. In FY 2018
                                  8

                                  9
                                         prosecutors: “Relied on FTC information and support to charge 28 new defendants

                                  10     Obtained 52 convictions or guilty pleas in new or pending cases obtained sentences
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         against 80 individuals in new or pending cases with an average length of 58
                                  12

                                  13     months.” This response is also informed by legal precedent such as the 1965 U.S.

                                  14     Supreme Court decision in Griffin v. California, 380 U.S. 609, 612 (1965)
                                  15
                                         (“Griffin”), wherein the Court held that the Fifth Amendment privilege against
                                  16

                                  17     compelled self-incrimination prohibits judges and prosecutors from pointing to a
                                  18     defendant’s failure to testify as substantive evidence of guilt. That is to say, Griffin
                                  19
                                         prohibits any “adverse comment” because it creates a constitutionally prohibited
                                  20

                                  21     negative inference—i.e., that the defendant is hiding something. Thus, the Court in
                                  22     Griffin held that this assumption amounts to an unfair penalty on a defendant’s
                                  23
                                         invocation of a constitutionally protected right. This response is further informed by
                                  24

                                  25     a follow-up case, Carter v. Kentucky, 450 U.S. 288 (1981) (“Carter”), wherein the
                                  26
                                         Supreme Court held that a criminal defendant remaining silent at trial has a right to
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    6
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 7 of 78 Page ID #:1817




                                  1
                                         a jury instruction that his silence is not evidence of his guilt. Specifically, invoking

                                  2      his Fifth Amendment privilege against compulsory self-incrimination, the defendant
                                  3
                                         elected not to take the stand at his state criminal trial and requested a jury instruction
                                  4

                                  5
                                         that “[t]he defendant is not compelled to testify and the fact that he does not cannot

                                  6      be used as an inference of guilt and should not prejudice him in any way.” The trial
                                  7
                                         judge refused defendant's request. The Supreme Court held that the trial court's
                                  8

                                  9
                                         refusal to issue this no “adverse inference” instruction was reversible error. Thus,

                                  10     the Bureau attorneys’ threat during the Investigational Hearing that they would
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         assume the allegations against Mr. Nesheiwat were true—i.e., draw a negative
                                  12

                                  13     inference—because he chose to assert his constitutionally protected Fifth

                                  14     Amendment privilege against self-incrimination was improper and not supported by
                                  15
                                         the law. Finally, this response is further informed by 9th Circuit Model Criminal Jury
                                  16

                                  17     Instruction Manual, http://www3.ce9.uscourts.gov/jury-instructions/model-criminal,
                                  18     Jury Instruction 3.3 (emphasis added): “3.3 DEFENDANT’S DECISION NOT TO
                                  19
                                         TESTIFY A defendant in a criminal case has a constitutional right not to testify. In
                                  20

                                  21     arriving at your verdict, the law prohibits you from considering in any manner
                                  22     that the defendant did not testify.” 1
                                  23

                                  24
                                          1
                                  25             Hereinafter, and in order to conserve space, the entire response in this
                                                 Paragraph 4 shall hereinafter be incorporated by reference into each
                                  26
                                                 response, as though fully set forth therein, and shall be referred by the
                                  27             following shorthand: “Defendant hereby responds to the allegations of this
                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                     7
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 8 of 78 Page ID #:1818




                                  1
                                                5.    Defendant has no duty to provide a response as to whether this

                                  2      allegation is true or correct because it calls for a legal conclusion and the allegations
                                  3
                                         are conclusions of law. To the extent that Defendant might be deemed to be required
                                  4

                                  5
                                         to provide a response to this allegation, Defendant hereby responds to the allegations

                                  6      of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  7
                                         against self-incrimination.
                                  8

                                  9
                                               6.     Defendant has no duty to provide a response as to whether this

                                  10     allegation is true or false because it calls for a legal conclusion and the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         are conclusions of law. To the extent that Defendant might be deemed to be required
                                  12

                                  13     to provide a response to this allegation, Defendant hereby responds to the allegations

                                  14     of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  15
                                         against self-incrimination.
                                  16

                                  17           7.     Defendant has no duty to provide a response as to whether this
                                  18     allegation is true or false because it calls for Defendant to determine plaintiff’s
                                  19
                                         motives in alleging this allegation and filing this action.
                                  20

                                  21           8.     Defendant has no duty to provide a response as to whether this
                                  22     allegation is true or false because it calls for a legal conclusion and the allegations
                                  23
                                         are conclusions of law.
                                  24

                                  25

                                  26
                                                 paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  27             against self-incrimination.”
                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    8
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 9 of 78 Page ID #:1819




                                  1
                                               9.     Defendant has no duty to provide a response as to whether this

                                  2      allegation is true or false because it calls for a legal conclusion and the allegations
                                  3
                                         are conclusions of law.
                                  4

                                  5
                                                          DEFENDANTS AND RELIEF DEFENDANTS

                                  6            10.    To the extent that Defendant might be deemed to be required to provide
                                  7
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10     incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                               11.    To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13     a response to this allegation, Defendant hereby responds to the allegations of this

                                  14     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                         incrimination.
                                  16

                                  17           12.    To the extent that Defendant might be deemed to be required to provide
                                  18     a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21     incrimination.
                                  22           13.    To the extent that Defendant might be deemed to be required to provide
                                  23
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                         incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                   9
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 10 of 78 Page ID #:1820




                                  1
                                                14.   To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             15.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                16.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            17.   To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            18.   To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  10
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 11 of 78 Page ID #:1821




                                  1
                                                19.   To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             20.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                21.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            22.   To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            23.   To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  11
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 12 of 78 Page ID #:1822




                                  1
                                                24.   To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             25.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                26.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            27.   To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            28.   To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  12
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 13 of 78 Page ID #:1823




                                  1
                                                29.   To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             30.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                31.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            32.   To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            33.   To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  13
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 14 of 78 Page ID #:1824




                                  1
                                                34.   To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             35.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                36.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            37.   To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            38.   To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  14
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 15 of 78 Page ID #:1825




                                  1
                                                39.   To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             40.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                41.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            42.   To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            43.   To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  15
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 16 of 78 Page ID #:1826




                                  1
                                                44.   To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             45.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                46.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            47.   To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            48.   To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  16
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 17 of 78 Page ID #:1827




                                  1
                                                49.   To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             50.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                51.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17                                           FACTS
                                  18                       Monster Loans’ Purchases of Prescreened Lists
                                  19
                                                52.   To the extent that Defendant might be deemed to be required to provide
                                  20

                                  21      a response to this allegation, Defendant hereby responds to the allegations of this
                                  22      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  23
                                          incrimination.
                                  24

                                  25            53.   To the extent that Defendant might be deemed to be required to provide
                                  26
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  17
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 18 of 78 Page ID #:1828




                                  1
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2       incrimination.
                                  3
                                                54.   To the extent that Defendant might be deemed to be required to provide
                                  4

                                  5
                                          a response to this allegation, Defendant hereby responds to the allegations of this

                                  6       paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  7
                                          incrimination.
                                  8

                                  9
                                                55.   To the extent that Defendant might be deemed to be required to provide

                                  10      a response to this allegation, Defendant hereby responds to the allegations of this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  12

                                  13      incrimination.

                                  14            56.   To the extent that Defendant might be deemed to be required to provide
                                  15
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  16

                                  17      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  18      incrimination.
                                  19
                                                57.   To the extent that Defendant might be deemed to be required to provide
                                  20

                                  21      a response to this allegation, Defendant hereby responds to the allegations of this
                                  22      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  23
                                          incrimination.
                                  24

                                  25            58.   To the extent that Defendant might be deemed to be required to provide
                                  26
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  18
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 19 of 78 Page ID #:1829




                                  1
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2       incrimination.
                                  3
                                                59.   To the extent that Defendant might be deemed to be required to provide
                                  4

                                  5
                                          a response to this allegation, Defendant hereby responds to the allegations of this

                                  6       paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  7
                                          incrimination.
                                  8

                                  9
                                                60.   To the extent that Defendant might be deemed to be required to provide

                                  10      a response to this allegation, Defendant hereby responds to the allegations of this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  12

                                  13      incrimination.

                                  14            61.   To the extent that Defendant might be deemed to be required to provide
                                  15
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  16

                                  17      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  18      incrimination.
                                  19
                                                62.   To the extent that Defendant might be deemed to be required to provide
                                  20

                                  21      a response to this allegation, Defendant hereby responds to the allegations of this
                                  22      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  23
                                          incrimination.
                                  24

                                  25            63.   To the extent that Defendant might be deemed to be required to provide
                                  26
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  19
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 20 of 78 Page ID #:1830




                                  1
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2       incrimination.
                                  3
                                                            Lend Tech’s Purchases of Prescreened Lists
                                  4

                                  5
                                                64.   To the extent that Defendant might be deemed to be required to provide

                                  6       a response to this allegation, Defendant hereby responds to the allegations of this
                                  7
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  8

                                  9
                                          incrimination.

                                  10            65.   To the extent that Defendant might be deemed to be required to provide
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  12

                                  13      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  14      incrimination.
                                  15
                                                66.   To the extent that Defendant might be deemed to be required to provide
                                  16

                                  17      a response to this allegation, Defendant hereby responds to the allegations of this
                                  18      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  19
                                          incrimination.
                                  20

                                  21            67.   To the extent that Defendant might be deemed to be required to provide
                                  22      a response to this allegation, Defendant hereby responds to the allegations of this
                                  23
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  24

                                  25      incrimination.
                                  26

                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  20
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 21 of 78 Page ID #:1831




                                  1
                                                68.   To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             69.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                70.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            71.   To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            72.   To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  21
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 22 of 78 Page ID #:1832




                                  1
                                                73.   To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             74.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                75.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            76.   To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            77.   To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  22
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 23 of 78 Page ID #:1833




                                  1
                                                78.    To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             79.    To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                        Student Loan Consolidations, Repayment Programs,
                                  12

                                  13                                  and Forgiveness Programs

                                  14            80.    Defendant has no duty to provide a response as to whether this
                                  15
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  16

                                  17      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  18      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  19
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  20

                                  21      Amendment privilege against self-incrimination.
                                  22            81.    Defendant has no duty to provide a response as to whether this
                                  23
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  24

                                  25      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  26
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    23
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 24 of 78 Page ID #:1834




                                  1
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  2       Amendment privilege against self-incrimination.
                                  3
                                                82.    Defendant has no duty to provide a response as to whether this
                                  4

                                  5
                                          allegation is true or false because it calls for a legal conclusion and the allegations

                                  6       are conclusions of law and statements of opinion. To the extent that Defendant might
                                  7
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  8

                                  9
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  10      Amendment privilege against self-incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                83.    Defendant has no duty to provide a response as to whether this
                                  12

                                  13      allegation is true or false because it calls for a legal conclusion and the allegations

                                  14      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  15
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  16

                                  17      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  18      Amendment privilege against self-incrimination.
                                  19
                                                  The Student Loan Debt Relief Companies and Docs Done Right
                                  20

                                  21            84.    To the extent that Defendant might be deemed to be required to provide
                                  22      a response to this allegation, Defendant hereby responds to the allegations of this
                                  23
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  24

                                  25      incrimination.
                                  26

                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    24
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 25 of 78 Page ID #:1835




                                  1
                                                85.    To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             86.    Defendant has no duty to provide a response as to whether this
                                  7
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  8

                                  9
                                          are conclusions of law and statements of opinion. To the extent that Defendant might

                                  10      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  12

                                  13      Amendment privilege against self-incrimination.

                                  14            87.    To the extent that Defendant might be deemed to be required to provide
                                  15
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  16

                                  17      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  18      incrimination.
                                  19
                                                88.    To the extent that Defendant might be deemed to be required to provide
                                  20

                                  21      a response to this allegation, Defendant hereby responds to the allegations of this
                                  22      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  23
                                          incrimination.
                                  24

                                  25            89.    To the extent that Defendant might be deemed to be required to provide
                                  26
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    25
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 26 of 78 Page ID #:1836




                                  1
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2       incrimination.
                                  3
                                                90.    To the extent that Defendant might be deemed to be required to provide
                                  4

                                  5
                                          a response to this allegation, Defendant hereby responds to the allegations of this

                                  6       paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  7
                                          incrimination.
                                  8

                                  9
                                                91.    To the extent that Defendant might be deemed to be required to provide

                                  10      a response to this allegation, Defendant hereby responds to the allegations of this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  12

                                  13      incrimination.

                                  14                       Misrepresentations about Lower Interest Rates
                                  15
                                                92.    To the extent that Defendant might be deemed to be required to provide
                                  16

                                  17      a response to this allegation, Defendant hereby responds to the allegations of this
                                  18      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  19
                                          incrimination.
                                  20

                                  21            93.    Defendant has no duty to provide a response as to whether this
                                  22      allegation is true or false because it calls for a legal conclusion and the allegations
                                  23
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  24

                                  25      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  26

                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    26
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 27 of 78 Page ID #:1837




                                  1
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  2       Amendment privilege against self-incrimination.
                                  3
                                                94.    Defendant has no duty to provide a response as to whether this
                                  4

                                  5
                                          allegation is true or false because it calls for a legal conclusion and the allegations

                                  6       are conclusions of law and statements of opinion. To the extent that Defendant might
                                  7
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  8

                                  9
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  10      Amendment privilege against self-incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                95.    To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            96.    Defendant has no duty to provide a response as to whether this
                                  18      allegation is true or false because it calls for a legal conclusion and the allegations
                                  19
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  20

                                  21      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  22      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  23
                                          Amendment privilege against self-incrimination.
                                  24

                                  25            97.    To the extent that Defendant might be deemed to be required to provide
                                  26
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    27
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 28 of 78 Page ID #:1838




                                  1
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2       incrimination.
                                  3
                                                98.    Defendant has no duty to provide a response as to whether this
                                  4

                                  5
                                          allegation is true or false because it calls for a legal conclusion and the allegations

                                  6       are conclusions of law and statements of opinion. To the extent that Defendant might
                                  7
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  8

                                  9
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  10      Amendment privilege against self-incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                           Misrepresentations about Improved Credit Scores
                                  12

                                  13            99.    To the extent that Defendant might be deemed to be required to provide

                                  14      a response to this allegation, Defendant hereby responds to the allegations of this
                                  15
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  16

                                  17      incrimination.
                                  18            100. Defendant has no duty to provide a response as to whether this
                                  19
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  20

                                  21      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  22      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  23
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  24

                                  25      Amendment privilege against self-incrimination.
                                  26

                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    28
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 29 of 78 Page ID #:1839




                                  1
                                                101. To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             102. To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
                                             Misrepresentations that ED Would Become Consumers’ “New Servicer”
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13            103. To the extent that Defendant might be deemed to be required to provide

                                  14      a response to this allegation, Defendant hereby responds to the allegations of this
                                  15
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  16

                                  17      incrimination.
                                  18            104. To the extent that Defendant might be deemed to be required to provide
                                  19
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  20

                                  21      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  22      incrimination.
                                  23
                                                105. Defendant has no duty to provide a response as to whether this
                                  24

                                  25      allegation is true or false because it calls for a legal conclusion and the allegations
                                  26
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    29
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 30 of 78 Page ID #:1840




                                  1
                                          be deemed to be required to provide a response to this allegation, Defendant hereby

                                  2       responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  3
                                          Amendment privilege against self-incrimination.
                                  4

                                  5
                                                                     Collection of Advance Fees

                                  6             106. To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                107. To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            108. To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            109. To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                   30
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 31 of 78 Page ID #:1841




                                  1
                                                110. To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             111. To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                   Role of Individual Defendants in Deceptive Representations
                                  12

                                  13                               and Charging of Advance Fees

                                  14            112. To the extent that Defendant might be deemed to be required to provide
                                  15
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  16

                                  17      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  18      incrimination.
                                  19
                                                113. To the extent that Defendant might be deemed to be required to provide
                                  20

                                  21      a response to this allegation, Defendant hereby responds to the allegations of this
                                  22      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  23
                                          incrimination.
                                  24

                                  25            114. To the extent that Defendant might be deemed to be required to provide
                                  26
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  31
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 32 of 78 Page ID #:1842




                                  1
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2       incrimination.
                                  3
                                                115. To the extent that Defendant might be deemed to be required to provide
                                  4

                                  5
                                          a response to this allegation, Defendant hereby responds to the allegations of this

                                  6       paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  7
                                          incrimination.
                                  8

                                  9
                                                116. To the extent that Defendant might be deemed to be required to provide

                                  10      a response to this allegation, Defendant hereby responds to the allegations of this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  12

                                  13      incrimination.

                                  14            117. To the extent that Defendant might be deemed to be required to provide
                                  15
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  16

                                  17      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  18      incrimination.
                                  19
                                                118. To the extent that Defendant might be deemed to be required to provide
                                  20

                                  21      a response to this allegation, Defendant hereby responds to the allegations of this
                                  22      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  23
                                          incrimination.
                                  24

                                  25            119. To the extent that Defendant might be deemed to be required to provide
                                  26
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  32
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 33 of 78 Page ID #:1843




                                  1
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2       incrimination.
                                  3
                                                120. To the extent that Defendant might be deemed to be required to provide
                                  4

                                  5
                                          a response to this allegation, Defendant hereby responds to the allegations of this

                                  6       paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  7
                                          incrimination.
                                  8

                                  9
                                                121. To the extent that Defendant might be deemed to be required to provide

                                  10      a response to this allegation, Defendant hereby responds to the allegations of this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  12

                                  13      incrimination.

                                  14                       Relief Defendants Lawson and XO Media, LLC
                                  15
                                                122. To the extent that Defendant might be deemed to be required to provide
                                  16

                                  17      a response to this allegation, Defendant hereby responds to the allegations of this
                                  18      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  19
                                          incrimination.
                                  20

                                  21            123. To the extent that Defendant might be deemed to be required to provide
                                  22      a response to this allegation, Defendant hereby responds to the allegations of this
                                  23
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  24

                                  25      incrimination.
                                  26

                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  33
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 34 of 78 Page ID #:1844




                                  1
                                                124. To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             125. To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                126. To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            127. To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            128. To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  34
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 35 of 78 Page ID #:1845




                                  1
                                                129. To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             130. To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                131. To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            132. To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            133. To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  35
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 36 of 78 Page ID #:1846




                                  1
                                                134. To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             135. To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                136. To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            137. To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            138. To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  36
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 37 of 78 Page ID #:1847




                                  1
                                                139. To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             140. To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                141. To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            142. To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            143. To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  37
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 38 of 78 Page ID #:1848




                                  1
                                                144. To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             145. To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                146. To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            147. To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            148. To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  38
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 39 of 78 Page ID #:1849




                                  1
                                                149. To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             150. To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                151. To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            152. To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            153. To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  39
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 40 of 78 Page ID #:1850




                                  1
                                                154. To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             155. To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                156. To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17            157. To the extent that Defendant might be deemed to be required to provide
                                  18      a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21      incrimination.
                                  22            158. To the extent that Defendant might be deemed to be required to provide
                                  23
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  26
                                          incrimination.
                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  40
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 41 of 78 Page ID #:1851




                                  1
                                                159. To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             160. To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                161. To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13      a response to this allegation, Defendant hereby responds to the allegations of this

                                  14      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                          incrimination.
                                  16

                                  17                                   LEGAL BACKGROUND
                                  18                                             FCRA
                                  19
                                                162. Defendant has no duty to provide a response as to whether this
                                  20

                                  21      allegation is true or false because it calls for a legal conclusion and the allegations
                                  22      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  23
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  24

                                  25      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  26
                                          Amendment privilege against self-incrimination.
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    41
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 42 of 78 Page ID #:1852




                                  1
                                                163. To the extent that Defendant might be deemed to be required to provide

                                  2       a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                          incrimination.

                                  6             164. Defendant has no duty to provide a response as to whether this
                                  7
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  8

                                  9
                                          are conclusions of law and statements of opinion. To the extent that Defendant might

                                  10      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  12

                                  13      Amendment privilege against self-incrimination.

                                  14            165. Defendant has no duty to provide a response as to whether this
                                  15
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  16

                                  17      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  18      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  19
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  20

                                  21      Amendment privilege against self-incrimination.
                                  22                                            The TSR
                                  23
                                                166. Defendant has no duty to provide a response as to whether this
                                  24

                                  25      allegation is true or false because it calls for a legal conclusion and the allegations
                                  26
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    42
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 43 of 78 Page ID #:1853




                                  1
                                          be deemed to be required to provide a response to this allegation, Defendant hereby

                                  2       responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  3
                                          Amendment privilege against self-incrimination.
                                  4

                                  5
                                                167. Defendant has no duty to provide a response as to whether this

                                  6       allegation is true or false because it calls for a legal conclusion and the allegations
                                  7
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  8

                                  9
                                          be deemed to be required to provide a response to this allegation, Defendant hereby

                                  10      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          Amendment privilege against self-incrimination.
                                  12

                                  13            168. Defendant has no duty to provide a response as to whether this

                                  14      allegation is true or false because it calls for a legal conclusion and the allegations
                                  15
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  16

                                  17      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  18      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  19
                                          Amendment privilege against self-incrimination.
                                  20

                                  21            169. Defendant has no duty to provide a response as to whether this
                                  22      allegation is true or false because it calls for a legal conclusion and the allegations
                                  23
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  24

                                  25      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  26

                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    43
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 44 of 78 Page ID #:1854




                                  1
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  2       Amendment privilege against self-incrimination.
                                  3
                                                170. Defendant has no duty to provide a response as to whether this
                                  4

                                  5
                                          allegation is true or false because it calls for a legal conclusion and the allegations

                                  6       are conclusions of law and statements of opinion. To the extent that Defendant might
                                  7
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  8

                                  9
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  10      Amendment privilege against self-incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                171. Defendant has no duty to provide a response as to whether this
                                  12

                                  13      allegation is true or false because it calls for a legal conclusion and the allegations

                                  14      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  15
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  16

                                  17      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  18      Amendment privilege against self-incrimination.
                                  19
                                                172. To the extent that Defendant might be deemed to be required to provide
                                  20

                                  21      a response to this allegation, Defendant hereby responds to the allegations of this
                                  22      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  23
                                          incrimination.
                                  24

                                  25            173. To the extent that Defendant might be deemed to be required to provide
                                  26
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    44
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 45 of 78 Page ID #:1855




                                  1
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2       incrimination.
                                  3
                                                174. To the extent that Defendant might be deemed to be required to provide
                                  4

                                  5
                                          a response to this allegation, Defendant hereby responds to the allegations of this

                                  6       paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  7
                                          incrimination.
                                  8

                                  9
                                                175. To the extent that Defendant might be deemed to be required to provide

                                  10      a response to this allegation, Defendant hereby responds to the allegations of this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  12

                                  13      incrimination.

                                  14            176. To the extent that Defendant might be deemed to be required to provide
                                  15
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  16

                                  17      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  18      incrimination.
                                  19
                                                177. Defendant has no duty to provide a response as to whether this
                                  20

                                  21      allegation is true or false because it calls for a legal conclusion and the allegations
                                  22      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  23
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  24

                                  25      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  26
                                          Amendment privilege against self-incrimination.
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    45
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 46 of 78 Page ID #:1856




                                  1
                                                178. Defendant has no duty to provide a response as to whether this

                                  2       allegation is true or false because it calls for a legal conclusion and the allegations
                                  3
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  4

                                  5
                                          be deemed to be required to provide a response to this allegation, Defendant hereby

                                  6       responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  7
                                          Amendment privilege against self-incrimination.
                                  8

                                  9
                                                179. Defendant has no duty to provide a response as to whether this

                                  10      allegation is true or false because it calls for a legal conclusion and the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  12

                                  13      be deemed to be required to provide a response to this allegation, Defendant hereby

                                  14      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  15
                                          Amendment privilege against self-incrimination.
                                  16

                                  17            180. Defendant has no duty to provide a response as to whether this
                                  18      allegation is true or false because it calls for a legal conclusion and the allegations
                                  19
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  20

                                  21      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  22      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  23
                                          Amendment privilege against self-incrimination.
                                  24

                                  25

                                  26

                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    46
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 47 of 78 Page ID #:1857




                                  1
                                                                               The CFPA

                                  2             181. Defendant has no duty to provide a response as to whether this
                                  3
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  4

                                  5
                                          are conclusions of law and statements of opinion. To the extent that Defendant might

                                  6       be deemed to be required to provide a response to this allegation, Defendant hereby
                                  7
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  8

                                  9
                                          Amendment privilege against self-incrimination.

                                  10            182. Defendant has no duty to provide a response as to whether this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  12

                                  13      are conclusions of law and statements of opinion. To the extent that Defendant might

                                  14      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  15
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  16

                                  17      Amendment privilege against self-incrimination.
                                  18            183. Defendant has no duty to provide a response as to whether this
                                  19
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  20

                                  21      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  22      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  23
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  24

                                  25      Amendment privilege against self-incrimination.
                                  26

                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    47
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 48 of 78 Page ID #:1858




                                  1
                                                184. Defendant has no duty to provide a response as to whether this

                                  2       allegation is true or false because it calls for a legal conclusion and the allegations
                                  3
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  4

                                  5
                                          be deemed to be required to provide a response to this allegation, Defendant hereby

                                  6       responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  7
                                          Amendment privilege against self-incrimination.
                                  8

                                  9
                                                185. Defendant has no duty to provide a response as to whether this

                                  10      allegation is true or false because it calls for a legal conclusion and the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  12

                                  13      be deemed to be required to provide a response to this allegation, Defendant hereby

                                  14      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  15
                                          Amendment privilege against self-incrimination.
                                  16

                                  17            186. Defendant has no duty to provide a response as to whether this
                                  18      allegation is true or false because it calls for a legal conclusion and the allegations
                                  19
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  20

                                  21      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  22      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  23
                                          Amendment privilege against self-incrimination.
                                  24

                                  25            187. Defendant has no duty to provide a response as to whether this
                                  26
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    48
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 49 of 78 Page ID #:1859




                                  1
                                          are conclusions of law and statements of opinion. To the extent that Defendant might

                                  2       be deemed to be required to provide a response to this allegation, Defendant hereby
                                  3
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  4

                                  5
                                          Amendment privilege against self-incrimination.

                                  6             188. Defendant has no duty to provide a response as to whether this
                                  7
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  8

                                  9
                                          are conclusions of law and statements of opinion. To the extent that Defendant might

                                  10      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  12

                                  13      Amendment privilege against self-incrimination.

                                  14            189. Defendant has no duty to provide a response as to whether this
                                  15
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  16

                                  17      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  18      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  19
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  20

                                  21      Amendment privilege against self-incrimination.
                                  22            190. Defendant has no duty to provide a response as to whether this
                                  23
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  24

                                  25      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  26
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    49
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 50 of 78 Page ID #:1860




                                  1
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  2       Amendment privilege against self-incrimination.
                                  3
                                                191. Defendant has no duty to provide a response as to whether this
                                  4

                                  5
                                          allegation is true or false because it calls for a legal conclusion and the allegations

                                  6       are conclusions of law and statements of opinion. To the extent that Defendant might
                                  7
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  8

                                  9
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  10      Amendment privilege against self-incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                192. Defendant has no duty to provide a response as to whether this
                                  12

                                  13      allegation is true or false because it calls for a legal conclusion and the allegations

                                  14      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  15
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  16

                                  17      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  18      Amendment privilege against self-incrimination.
                                  19
                                                193. Defendant has no duty to provide a response as to whether this
                                  20

                                  21      allegation is true or false because it calls for a legal conclusion and the allegations
                                  22      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  23
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  24

                                  25      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  26
                                          Amendment privilege against self-incrimination.
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    50
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 51 of 78 Page ID #:1861




                                  1
                                                194. Defendant has no duty to provide a response as to whether this

                                  2       allegation is true or false because it calls for a legal conclusion and the allegations
                                  3
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  4

                                  5
                                          be deemed to be required to provide a response to this allegation, Defendant hereby

                                  6       responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  7
                                          Amendment privilege against self-incrimination.
                                  8

                                  9
                                                195. Defendant has no duty to provide a response as to whether this

                                  10      allegation is true or false because it calls for a legal conclusion and the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  12

                                  13      be deemed to be required to provide a response to this allegation, Defendant hereby

                                  14      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  15
                                          Amendment privilege against self-incrimination.
                                  16

                                  17            196. Defendant has no duty to provide a response as to whether this
                                  18      allegation is true or false because it calls for a legal conclusion and the allegations
                                  19
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  20

                                  21      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  22      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  23
                                          Amendment privilege against self-incrimination.
                                  24

                                  25

                                  26

                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    51
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 52 of 78 Page ID #:1862




                                  1
                                                                                COUNT I

                                  2                                       Violations of FCRA
                                  3
                                           (Against Student Loan Debt Relief Companies, Monster Loans, Lend Tech,
                                  4

                                  5
                                             Chou, Nesheiwat, Cowell, Abdel, Sebreros, Martinez, Sklar, and Hoose)

                                  6             197. The responses set forth in Paragraphs 1 to 196 are incorporated here by
                                  7
                                          reference, as though fully set forth herein.
                                  8

                                  9
                                                198. Defendant has no duty to provide a response as to whether this

                                  10      allegation is true or false because it calls for a legal conclusion and the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  12

                                  13      be deemed to be required to provide a response to this allegation, Defendant hereby

                                  14      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  15
                                          Amendment privilege against self-incrimination.
                                  16

                                  17            199. Defendant has no duty to provide a response as to whether this
                                  18      allegation is true or false because it calls for a legal conclusion and the allegations
                                  19
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  20

                                  21      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  22      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  23
                                          Amendment privilege against self-incrimination.
                                  24

                                  25            200. Defendant has no duty to provide a response as to whether this
                                  26
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    52
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 53 of 78 Page ID #:1863




                                  1
                                          are conclusions of law and statements of opinion. To the extent that Defendant might

                                  2       be deemed to be required to provide a response to this allegation, Defendant hereby
                                  3
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  4

                                  5
                                          Amendment privilege against self-incrimination.

                                  6             201. To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                202. Defendant has no duty to provide a response as to whether this
                                  12

                                  13      allegation is true or false because it calls for a legal conclusion and the allegations

                                  14      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  15
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  16

                                  17      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  18      Amendment privilege against self-incrimination.
                                  19
                                                                               COUNT II
                                  20

                                  21                            Advance Fees in Violation of the TSR
                                  22             (Against Student Loan Debt Relief Companies, Docs Done Right,
                                  23
                                                           Nesheiwat, Sklar, Hoose, Sebreros, and Martinez)
                                  24

                                  25            203. The responses set forth in Paragraphs 1 to 202 are incorporated here by
                                  26
                                          reference, as though fully set forth herein.
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    53
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 54 of 78 Page ID #:1864




                                  1
                                                204. Defendant has no duty to provide a response as to whether this

                                  2       allegation is true or false because it calls for a legal conclusion and the allegations
                                  3
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  4

                                  5
                                          be deemed to be required to provide a response to this allegation, Defendant hereby

                                  6       responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  7
                                          Amendment privilege against self-incrimination.
                                  8

                                  9
                                                205. Defendant has no duty to provide a response as to whether this

                                  10      allegation is true or false because it calls for a legal conclusion and the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  12

                                  13      be deemed to be required to provide a response to this allegation, Defendant hereby

                                  14      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  15
                                          Amendment privilege against self-incrimination.
                                  16

                                  17                                           COUNT III
                                  18            Misrepresentations in Violation of the TSR – Lower Interest Rates
                                  19
                                                           (Against Student Loan Debt Relief Companies,
                                  20

                                  21                           Nesheiwat, Sklar, Hoose, and Sebreros)
                                  22            206. The responses set forth in Paragraphs 1 to 205 are incorporated here by
                                  23
                                          reference, as though fully set forth herein.
                                  24

                                  25            207. Defendant has no duty to provide a response as to whether this
                                  26
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    54
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 55 of 78 Page ID #:1865




                                  1
                                          are conclusions of law and statements of opinion. To the extent that Defendant might

                                  2       be deemed to be required to provide a response to this allegation, Defendant hereby
                                  3
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  4

                                  5
                                          Amendment privilege against self-incrimination.

                                  6             208. To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                209. Defendant has no duty to provide a response as to whether this
                                  12

                                  13      allegation is true or false because it calls for a legal conclusion and the allegations

                                  14      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  15
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  16

                                  17      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  18      Amendment privilege against self-incrimination.
                                  19
                                                                               COUNT IV
                                  20

                                  21          Misrepresentations in Violation of the TSR – Improved Credit Scores
                                  22                       (Against Student Loan Debt Relief Companies,
                                  23
                                                               Nesheiwat, Sklar, Hoose, and Sebreros)
                                  24

                                  25            210. The responses set forth in Paragraphs 1 to 209 are incorporated here by
                                  26
                                          reference, as though fully set forth herein.
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    55
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 56 of 78 Page ID #:1866




                                  1
                                                211. Defendant has no duty to provide a response as to whether this

                                  2       allegation is true or false because it calls for a legal conclusion and the allegations
                                  3
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  4

                                  5
                                          be deemed to be required to provide a response to this allegation, Defendant hereby

                                  6       responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  7
                                          Amendment privilege against self-incrimination.
                                  8

                                  9
                                                212. To the extent that Defendant might be deemed to be required to provide

                                  10      a response to this allegation, Defendant hereby responds to the allegations of this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  12

                                  13      incrimination.

                                  14            213. To the extent that Defendant might be deemed to be required to provide
                                  15
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  16

                                  17      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  18      incrimination.
                                  19
                                                214. Defendant has no duty to provide a response as to whether this
                                  20

                                  21      allegation is true or false because it calls for a legal conclusion and the allegations
                                  22      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  23
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  24

                                  25      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  26
                                          Amendment privilege against self-incrimination.
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    56
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 57 of 78 Page ID #:1867




                                  1
                                                                               COUNT V

                                  2                 Misrepresentations in Violation of the TSR – New Servicer
                                  3
                                                     (Against Docu Prep Center, Nesheiwat, Sklar, and Hoose)
                                  4

                                  5
                                                215. The responses set forth in Paragraphs 1 to 214 are incorporated here by

                                  6       reference, as though fully set forth herein.
                                  7
                                                216. Defendant has no duty to provide a response as to whether this
                                  8

                                  9
                                          allegation is true or false because it calls for a legal conclusion and the allegations

                                  10      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  12

                                  13      responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  14      Amendment privilege against self-incrimination.
                                  15
                                                217. Defendant has no duty to provide a response as to whether this
                                  16

                                  17      allegation is true or false because it calls for a legal conclusion and the allegations
                                  18      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  19
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  20

                                  21      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  22      Amendment privilege against self-incrimination.
                                  23
                                                218. Defendant has no duty to provide a response as to whether this
                                  24

                                  25      allegation is true or false because it calls for a legal conclusion and the allegations
                                  26
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    57
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 58 of 78 Page ID #:1868




                                  1
                                          be deemed to be required to provide a response to this allegation, Defendant hereby

                                  2       responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  3
                                          Amendment privilege against self-incrimination.
                                  4

                                  5
                                                                               COUNT VI

                                  6                         Substantial Assistance in Violation of the TSR
                                  7
                                                               (Against Monster Loans and Nesheiwat)
                                  8

                                  9
                                                219. The responses set forth in Paragraphs 1 to 218 are incorporated here by

                                  10      reference, as though fully set forth herein.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                220. Defendant has no duty to provide a response as to whether this
                                  12

                                  13      allegation is true or false because it calls for a legal conclusion and the allegations

                                  14      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  15
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  16

                                  17      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  18      Amendment privilege against self-incrimination.
                                  19
                                                221. To the extent that Defendant might be deemed to be required to provide
                                  20

                                  21      a response to this allegation, Defendant hereby responds to the allegations of this
                                  22      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  23
                                          incrimination.
                                  24

                                  25            222. To the extent that Defendant might be deemed to be required to provide
                                  26
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    58
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 59 of 78 Page ID #:1869




                                  1
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2       incrimination.
                                  3
                                                223. Defendant has no duty to provide a response as to whether this
                                  4

                                  5
                                          allegation is true or false because it calls for a legal conclusion and the allegations

                                  6       are conclusions of law and statements of opinion. To the extent that Defendant might
                                  7
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  8

                                  9
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  10      Amendment privilege against self-incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                              COUNT VII
                                  12

                                  13                Deception in Violation of the CFPA – Lower Interest Rates

                                  14                       (Against Student Loan Debt Relief Companies,
                                  15
                                                               Nesheiwat, Sklar, Hoose, and Sebreros)
                                  16

                                  17            224. The responses set forth in Paragraphs 1 to 223 are incorporated here by
                                  18      reference, as though fully set forth herein.
                                  19
                                                225. To the extent that Defendant might be deemed to be required to provide
                                  20

                                  21      a response to this allegation, Defendant hereby responds to the allegations of this
                                  22      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  23
                                          incrimination.
                                  24

                                  25            226. To the extent that Defendant might be deemed to be required to provide
                                  26
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    59
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 60 of 78 Page ID #:1870




                                  1
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2       incrimination.
                                  3
                                                227. Defendant has no duty to provide a response as to whether this
                                  4

                                  5
                                          allegation is true or false because it calls for a legal conclusion and the allegations

                                  6       are conclusions of law and statements of opinion. To the extent that Defendant might
                                  7
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  8

                                  9
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  10      Amendment privilege against self-incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                              COUNT VIII
                                  12

                                  13               Deception in Violation of the CFPA – Improved Credit Scores

                                  14                       (Against Student Loan Debt Relief Companies,
                                  15
                                                               Nesheiwat, Sklar, Hoose, and Sebreros)
                                  16

                                  17            228. The responses set forth in Paragraphs 1 to 227 are incorporated here by
                                  18      reference, as though fully set forth herein.
                                  19
                                                229. To the extent that Defendant might be deemed to be required to provide
                                  20

                                  21      a response to this allegation, Defendant hereby responds to the allegations of this
                                  22      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  23
                                          incrimination.
                                  24

                                  25            230. To the extent that Defendant might be deemed to be required to provide
                                  26
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    60
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 61 of 78 Page ID #:1871




                                  1
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2       incrimination.
                                  3
                                                231. To the extent that Defendant might be deemed to be required to provide
                                  4

                                  5
                                          a response to this allegation, Defendant hereby responds to the allegations of this

                                  6       paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  7
                                          incrimination.
                                  8

                                  9
                                                232. Defendant has no duty to provide a response as to whether this

                                  10      allegation is true or false because it calls for a legal conclusion and the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  12

                                  13      be deemed to be required to provide a response to this allegation, Defendant hereby

                                  14      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  15
                                          Amendment privilege against self-incrimination.
                                  16

                                  17                                           COUNT IX
                                  18                       Deception in Violation of the CFPA – New Servicer
                                  19
                                                     (Against Docu Prep Center, Nesheiwat, Sklar, and Hoose)
                                  20

                                  21            233. The responses set forth in Paragraphs 1 to 232 are incorporated here by
                                  22      reference, as though fully set forth herein.
                                  23
                                                234. Defendant has no duty to provide a response as to whether this
                                  24

                                  25      allegation is true or false because it calls for a legal conclusion and the allegations
                                  26
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    61
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 62 of 78 Page ID #:1872




                                  1
                                          be deemed to be required to provide a response to this allegation, Defendant hereby

                                  2       responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  3
                                          Amendment privilege against self-incrimination.
                                  4

                                  5
                                                235. To the extent that Defendant might be deemed to be required to provide

                                  6       a response to this allegation, Defendant hereby responds to the allegations of this
                                  7
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  8

                                  9
                                          incrimination.

                                  10            236. Defendant has no duty to provide a response as to whether this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  12

                                  13      are conclusions of law and statements of opinion. To the extent that Defendant might

                                  14      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  15
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  16

                                  17      Amendment privilege against self-incrimination.
                                  18                                           COUNT X
                                  19
                                                           Substantial Assistance in Violation of the CFPA
                                  20

                                  21                           (Against Monster Loans and Nesheiwat)
                                  22            237. The responses set forth in Paragraphs 1 to 236 are incorporated here by
                                  23
                                          reference, as though fully set forth herein.
                                  24

                                  25            238. Defendant has no duty to provide a response as to whether this
                                  26
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    62
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 63 of 78 Page ID #:1873




                                  1
                                          are conclusions of law and statements of opinion. To the extent that Defendant might

                                  2       be deemed to be required to provide a response to this allegation, Defendant hereby
                                  3
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  4

                                  5
                                          Amendment privilege against self-incrimination.

                                  6             239. To the extent that Defendant might be deemed to be required to provide
                                  7
                                          a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                          paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10      incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                240. Defendant has no duty to provide a response as to whether this
                                  12

                                  13      allegation is true or false because it calls for a legal conclusion and the allegations

                                  14      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  15
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  16

                                  17      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  18      Amendment privilege against self-incrimination.
                                  19
                                                                               COUNT XI
                                  20
                                                      CFPA Violations Based on Violations of FCRA and TSR
                                  21
                                                  (Against Student Loan Debt Relief Companies, Monster Loans,
                                  22
                                                      Lend Tech, Docs Done Right, Chou, Nesheiwat, Cowell,
                                  23
                                                            Abdel, Sebreros, Martinez, Sklar, and Hoose)
                                  24
                                                241. The responses set forth in Paragraphs 1 to 240 are incorporated here by
                                  25

                                  26      reference, as though fully set forth herein.
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    63
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 64 of 78 Page ID #:1874




                                  1
                                                242. Defendant has no duty to provide a response as to whether this

                                  2       allegation is true or false because it calls for a legal conclusion and the allegations
                                  3
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  4

                                  5
                                          be deemed to be required to provide a response to this allegation, Defendant hereby

                                  6       responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  7
                                          Amendment privilege against self-incrimination.
                                  8

                                  9
                                                243. Defendant has no duty to provide a response as to whether this

                                  10      allegation is true or false because it calls for a legal conclusion and the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  12

                                  13      be deemed to be required to provide a response to this allegation, Defendant hereby

                                  14      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  15
                                          Amendment privilege against self-incrimination.
                                  16

                                  17            244. Defendant has no duty to provide a response as to whether this
                                  18      allegation is true or false because it calls for a legal conclusion and the allegations
                                  19
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  20

                                  21      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  22      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  23
                                          Amendment privilege against self-incrimination.
                                  24

                                  25            245. Defendant has no duty to provide a response as to whether this
                                  26
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    64
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 65 of 78 Page ID #:1875




                                  1
                                          are conclusions of law and statements of opinion. To the extent that Defendant might

                                  2       be deemed to be required to provide a response to this allegation, Defendant hereby
                                  3
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  4

                                  5
                                          Amendment privilege against self-incrimination.

                                  6             246. Defendant has no duty to provide a response as to whether this
                                  7
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  8

                                  9
                                          are conclusions of law and statements of opinion. To the extent that Defendant might

                                  10      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  12

                                  13      Amendment privilege against self-incrimination.

                                  14            247. Defendant has no duty to provide a response as to whether this
                                  15
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  16

                                  17      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  18      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  19
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  20

                                  21      Amendment privilege against self-incrimination.
                                  22            248. Defendant has no duty to provide a response as to whether this
                                  23
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  24

                                  25      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  26
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    65
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 66 of 78 Page ID #:1876




                                  1
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  2       Amendment privilege against self-incrimination.
                                  3
                                                                              COUNT XII
                                  4

                                  5
                                                                           Relief Defendants

                                  6             249. The responses set forth in Paragraphs 1 to 248 are incorporated here by
                                  7
                                          reference, as though fully set forth herein.
                                  8

                                  9
                                                250. Defendant has no duty to provide a response as to whether this

                                  10      allegation is true or false because it calls for a legal conclusion and the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  12

                                  13      be deemed to be required to provide a response to this allegation, Defendant hereby

                                  14      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  15
                                          Amendment privilege against self-incrimination.
                                  16

                                  17            251. Defendant has no duty to provide a response as to whether this
                                  18      allegation is true or false because it calls for a legal conclusion and the allegations
                                  19
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  20

                                  21      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  22      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  23
                                          Amendment privilege against self-incrimination.
                                  24

                                  25            252. Defendant has no duty to provide a response as to whether this
                                  26
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    66
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 67 of 78 Page ID #:1877




                                  1
                                          are conclusions of law and statements of opinion. To the extent that Defendant might

                                  2       be deemed to be required to provide a response to this allegation, Defendant hereby
                                  3
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  4

                                  5
                                          Amendment privilege against self-incrimination.

                                  6             253. Defendant has no duty to provide a response as to whether this
                                  7
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  8

                                  9
                                          are conclusions of law and statements of opinion. To the extent that Defendant might

                                  10      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  12

                                  13      Amendment privilege against self-incrimination.

                                  14            254. Defendant has no duty to provide a response as to whether this
                                  15
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  16

                                  17      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  18      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  19
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  20

                                  21      Amendment privilege against self-incrimination.
                                  22            255. Defendant has no duty to provide a response as to whether this
                                  23
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  24

                                  25      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  26
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    67
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 68 of 78 Page ID #:1878




                                  1
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  2       Amendment privilege against self-incrimination.
                                  3
                                                256. Defendant has no duty to provide a response as to whether this
                                  4

                                  5
                                          allegation is true or false because it calls for a legal conclusion and the allegations

                                  6       are conclusions of law and statements of opinion. To the extent that Defendant might
                                  7
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  8

                                  9
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  10      Amendment privilege against self-incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                       DEMAND FOR RELIEF
                                  12

                                  13            a.     Defendant has no duty to provide a response as to whether this

                                  14      allegation is true or false because it calls for a legal conclusion and the allegations
                                  15
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  16

                                  17      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  18      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  19
                                          Amendment privilege against self-incrimination.
                                  20

                                  21            b.     Defendant has no duty to provide a response as to whether this
                                  22      allegation is true or false because it calls for a legal conclusion and the allegations
                                  23
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  24

                                  25      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  26

                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    68
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 69 of 78 Page ID #:1879




                                  1
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  2       Amendment privilege against self-incrimination.
                                  3
                                                c.     Defendant has no duty to provide a response as to whether this
                                  4

                                  5
                                          allegation is true or false because it calls for a legal conclusion and the allegations

                                  6       are conclusions of law and statements of opinion. To the extent that Defendant might
                                  7
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  8

                                  9
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth

                                  10      Amendment privilege against self-incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                d.     Defendant has no duty to provide a response as to whether this
                                  12

                                  13      allegation is true or false because it calls for a legal conclusion and the allegations

                                  14      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  15
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  16

                                  17      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  18      Amendment privilege against self-incrimination.
                                  19
                                                e.     Defendant has no duty to provide a response as to whether this
                                  20

                                  21      allegation is true or false because it calls for a legal conclusion and the allegations
                                  22      are conclusions of law and statements of opinion. To the extent that Defendant might
                                  23
                                          be deemed to be required to provide a response to this allegation, Defendant hereby
                                  24

                                  25      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  26
                                          Amendment privilege against self-incrimination.
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    69
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 70 of 78 Page ID #:1880




                                  1
                                                f.     Defendant has no duty to provide a response as to whether this

                                  2       allegation is true or false because it calls for a legal conclusion and the allegations
                                  3
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  4

                                  5
                                          be deemed to be required to provide a response to this allegation, Defendant hereby

                                  6       responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  7
                                          Amendment privilege against self-incrimination.
                                  8

                                  9
                                                g.     Defendant has no duty to provide a response as to whether this

                                  10      allegation is true or false because it calls for a legal conclusion and the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  12

                                  13      be deemed to be required to provide a response to this allegation, Defendant hereby

                                  14      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  15
                                          Amendment privilege against self-incrimination.
                                  16

                                  17            h.     Defendant has no duty to provide a response as to whether this
                                  18      allegation is true or false because it calls for a legal conclusion and the allegations
                                  19
                                          are conclusions of law and statements of opinion. To the extent that Defendant might
                                  20

                                  21      be deemed to be required to provide a response to this allegation, Defendant hereby
                                  22      responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  23
                                          Amendment privilege against self-incrimination.
                                  24

                                  25            i.     Defendant has no duty to provide a response as to whether this
                                  26
                                          allegation is true or false because it calls for a legal conclusion and the allegations
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    70
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 71 of 78 Page ID #:1881




                                  1
                                          are conclusions of law and statements of opinion. To the extent that Defendant might

                                  2       be deemed to be required to provide a response to this allegation, Defendant hereby
                                  3
                                          responds to the allegations of this paragraph in the Complaint by asserting his Fifth
                                  4

                                  5
                                          Amendment privilege against self-incrimination.

                                  6                                  AFFIRMATIVE DEFENSES
                                  7
                                                Without waiving his Fifth Amendment privilege against self-incrimination,
                                  8

                                  9
                                          Defendant hereby preserves and reserves his right to assert the following affirmative

                                  10      defenses:
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                           FIRST DEFENSE
                                  12

                                  13                                   (Failure to State a Claim)

                                  14            1.     Plaintiff’s Complaint and each of its counts fail to state a claim upon
                                  15
                                          which relief can be granted against these answering Defendant.
                                  16

                                  17                                      SECOND DEFENSE
                                  18                                            (Standing)
                                  19
                                                2.     Plaintiff’s Complaint and each of its counts fail to state a claim because
                                  20

                                  21      plaintiff lacks standing to assert those claims.
                                  22                                       THIRD DEFENSE
                                  23
                                                                          (State of Limitations)
                                  24

                                  25            3.     Plaintiff’s Complaint and each of its counts are barred by the applicable
                                  26
                                          statute of limitations.
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    71
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 72 of 78 Page ID #:1882




                                  1
                                                                         FOURTH DEFENSE

                                  2                                             (Laches)
                                  3
                                                4.     Plaintiff’s Complaint and each of its counts therein are barred by the
                                  4

                                  5
                                          doctrine of laches.

                                  6                                       FIFTH DEFENSE
                                  7
                                                                           (Unclean Hands)
                                  8

                                  9
                                                5.     Plaintiff’s Complaint and each of its counts and request for injunctive

                                  10      relief is barred by the doctrine of unclean hands.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                          SIXTH DEFENSE
                                  12

                                  13                                   (Lack of Consideration)

                                  14            6.     Plaintiff’s Complaint and each of its counts is barred by lack of
                                  15
                                          consideration.
                                  16

                                  17                                    SEVENTH DEFENSE
                                  18          (Unconstitutionality of Bureau; Lack of Jurisdiction under Article III)
                                  19
                                                7.     If the Ninth Circuit in Sheila 9th Circuit declares the Consumer
                                  20

                                  21      Financial Protection Bureau’s actions not subject to ratification or otherwise without
                                  22      constitutional authority, then this Court will no longer have jurisdiction over this
                                  23
                                          case under Article III and the Bureau will lack standing to maintain this action, and,
                                  24

                                  25      therefore, this case—upon motion of any party or sua sponte—must be dismissed.
                                  26

                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    72
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 73 of 78 Page ID #:1883




                                  1
                                          Accordingly, defendant Jawad Nesheiwat hereby reserves the right to withdraw this

                                  2       answer and file a dispositive motion.
                                  3
                                                                         EIGHTH DEFENSE
                                  4

                                  5
                                                                       (Reservation of Defenses)

                                  6             8.     Defendant do not presently know all of the facts and circumstances
                                  7
                                          respecting Plaintiff’s claims, and therefore reserve the right to amend this answer
                                  8

                                  9
                                          should they later discover information demonstrating the existence of additional

                                  10      affirmative defenses.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                               PRAYER
                                  12

                                  13            Wherefore, Defendant Demands for Jury Trial and prays for judgment as

                                  14      follows:
                                  15
                                                1.     That this action be dismissed if the Ninth Circuit in Sheila 9th Circuit
                                  16

                                  17      declares the Consumer Financial Protection Bureau’s actions not subject to
                                  18      ratification or otherwise without constitutional authority, then this Court will no
                                  19
                                          longer have jurisdiction over this case under Article III and the Bureau will lack
                                  20

                                  21      standing to maintain this action;
                                  22            2.     That Plaintiff take nothing by way of its Complaint as against
                                  23
                                          answering Defendant;
                                  24

                                  25            3.     That judgment be entered in favor of answering Defendant;
                                  26
                                                4.     That answering Defendant recover his costs; and
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                   73
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 74 of 78 Page ID #:1884




                                  1
                                                5.   For such other and further relief as the Court deems just and proper.

                                  2

                                  3
                                          Dated: September 15, 2020.           LEPISCOPO & ASSOCIATES LAW FIRM
                                  4

                                  5
                                                                               By: /s/ Peter D. Lepiscopo_______
                                                                                     PETER D. LEPISCOPO
                                  6                                                    Counsel of Record
                                  7
                                                                                     Attorneys for Defendant, JAWAD
                                                                                     NESHEIWAT
                                  8

                                  9

                                  10

                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                 74
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 75 of 78 Page ID #:1885




                                  1
                                                                    CERTIFICATE OF SERVICE

                                  2                                     DOCUMENTS SERVED
                                  3
                                                 I, Peter D. Lepiscopo, counsel of record for defendant, Jawad Nesheiwat,
                                  4

                                  5
                                          hereby certify that the following documents have been served in the manner set forth

                                  6       below:
                                  7
                                               1. JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND
                                  8               AMENDED COMPLAINT
                                  9
                                                               CERTIFICATE OF SERVICE—CM/ECF
                                  10

                                  11             I hereby certify that true and correct copies of the foregoing documents have
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      been served on the Court and all counsel of record, who have appeared in this action,
                                  13
                                          via the Court’s electronic filing system on September 15, 2020.
                                  14

                                  15                   CERTIFICATE OF SERVICE—ELECTRONIC MAIL

                                  16             I hereby certify that pursuant to Local Rule 5-3.2.1 that on this day, September
                                  17
                                          15, 2020, I caused to be served by e-mail2 the foregoing document(s) on each of the
                                  18

                                  19      following parties:
                                  20             1. Bilal Abdelfattah a/k/a Belal Abdelfattah a/k/a Bill Abdel
                                  21             c/o Nader Nuru, counsel for Bilal Abdelfattah
                                                 13668 Heatherwood Dr.
                                  22             Corona, CA 92880
                                  23             E-mail address: nadernurulaw@gmail.com
                                  24
                                           2
                                  25               Each of the listed parties have consented in writing to accept service of
                                                   filings in this matter via e-mail until they have filed notices of appearance.
                                  26
                                                   See Fed. R. Civ. P. 5(b)(2)(F).
                                  27

                                  28            JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                    75
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 76 of 78 Page ID #:1886




                                  1
                                                2. Thomas Chou
                                                c/o Sean P. Burke, counsel for Thomas Chou
                                  2             Mattingly Burke Cohen & Biederman LLP
                                  3
                                                155 East Market Street, Suite 400
                                                Indianapolis, IN 46204
                                  4             E-mail address: Sean.Burke@mbcblaw.com
                                  5
                                                3. Chou Team Realty, LLC
                                  6             c/o Sean P. Burke, counsel for Chou Team Realty, LLC
                                  7
                                                Mattingly Burke Cohen & Biederman LLP
                                                155 East Market Street, Suite 400
                                  8             Indianapolis, IN 46204
                                  9
                                                E-mail address: Sean.Burke@mbcblaw.com

                                  10            4. Sean Cowell
                                  11            c/o Sean P. Burke, counsel for Sean Cowell
LEPISCOPO & ASSOCIATES LAW FIRM




                                                Mattingly Burke Cohen & Biederman LLP
                                  12            155 East Market Street, Suite 400
                                  13            Indianapolis, IN 46204
                                                E-mail address: Sean.Burke@mbcblaw.com
                                  14

                                  15            5. Cre8Labs, Inc.
                                                c/o Sean P. Burke, counsel for Cre8labs, Inc.
                                  16            Mattingly Burke Cohen & Biederman LLP
                                  17            155 East Market Street, Suite 400
                                                Indianapolis, IN 46204
                                  18            E-mail address: Sean.Burke@mbcblaw.com
                                  19
                                                6. TDK Enterprises, LLC
                                  20            c/o Sean P. Burke, counsel for TDK Enterprises, LLC
                                  21            Mattingly Burke Cohen & Biederman LLP
                                                155 East Market Street, Suite 400
                                  22            Indianapolis, IN 46204
                                  23            E-mail address: Sean.Burke@mbcblaw.com
                                  24
                                                7. Robert Hoose
                                  25            c/o Joshua M. Robbins, counsel for Robert Hoose
                                                Greenberg Gross LLP
                                  26
                                                650 Town Center Drive, Suite 1700
                                  27            Costa Mesa, CA 92626 E-mail address: JRobbins@GGTrialLaw.com
                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                  76
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 77 of 78 Page ID #:1887




                                  1
                                                8. Docu Prep Center, Inc.
                                                c/o Joshua M. Robbins, counsel for Docu Prep Center, Inc.’s
                                  2             agent for service of process Robert Hoose
                                  3
                                                Greenberg Gross LLP
                                                650 Town Center Drive, Suite 1700
                                  4             Costa Mesa, CA 92626
                                  5
                                                E-mail address: JRobbins@GGTrialLaw.com

                                  6             9. Document Preparation Services, LP
                                  7
                                                c/o Joshua M. Robbins, counsel for Document Preparation
                                                Services, LP’s agent for service of process Robert Hoose
                                  8             Greenberg Gross LLP
                                  9
                                                650 Town Center Drive, Suite 1700
                                                Costa Mesa, CA 92626
                                  10            E-mail address: JRobbins@GGTrialLaw.com
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                                10. Kenneth Lawson
                                  12            c/o William Rothbard, counsel for Kenneth Lawson
                                  13            Law Offices of William I. Rothbard
                                                2333 Canyonback Road
                                  14            Los Angeles, California 90049
                                  15            E-mail address: bill@rothbardlaw.com

                                  16            11. XO Media, LLC
                                  17            c/o William Rothbard, counsel for XO Media, LLC
                                                Law Offices of William I. Rothbard
                                  18            2333 Canyonback Road
                                  19            Los Angeles, California 90049
                                                E-mail address: bill@rothbardlaw.com
                                  20

                                  21            12. David Sklar
                                                c/o David Holt
                                  22            The Holt Law Firm
                                  23            1432 Edinger Avenue, Ste. 130
                                                Tustin, CA 92780
                                  24
                                                E-mail address: dholt@holtlawoc.com
                                  25
                                                13. Assure Direct Services, LP
                                  26
                                                c/o David Holt
                                  27            The Holt Law Firm
                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                 77
                                       Case 8:20-cv-00043-SB-ADS Document 146 Filed 09/15/20 Page 78 of 78 Page ID #:1888




                                  1
                                                1432 Edinger Avenue, Ste. 130
                                                Tustin, CA 92780
                                  2             E-mail address: dholt@holtlawoc.com
                                  3
                                                14. Docs Done Right, Inc.
                                  4             c/o David Holt, counsel for Docs Done Right, Inc.
                                  5
                                                The Holt Law Firm
                                                1432 Edinger Avenue, Ste. 130
                                  6             Tustin, CA 92780
                                  7
                                                E-mail address: dholt@holtlawoc.com

                                  8             15. Docs Done Right, LP
                                  9
                                                c/o David Holt, counsel for Docs Done Right, LP
                                                The Holt Law Firm
                                  10            1432 Edinger Avenue, Ste. 130
                                  11            Tustin, CA 92780
LEPISCOPO & ASSOCIATES LAW FIRM




                                                E-mail address: dholt@holtlawoc.com
                                  12

                                  13            16. Lend Tech Loans, Inc.
                                                c/o David Holt, counsel for Lend Tech Loans, Inc.
                                  14            The Holt Law Firm
                                  15            1432 Edinger Avenue, Ste. 130
                                                Tustin, CA 92780
                                  16            E-mail address: dholt@holtlawoc.com
                                  17
                                                17. Eduardo Martinez
                                  18            c/o David Holt, counsel for Eduardo Martinez
                                  19            The Holt Law Firm
                                                1432 Edinger Avenue, Ste. 130
                                  20            Tustin, CA 92780
                                  21            E-mail address: dholt@holtlawoc.com
                                  22      Dated: September 15, 2020.                  Respectfully submitted,
                                  23
                                                                                      /s/ Peter D. Lepiscopo .
                                  24
                                                                                      PETER D. LEPISCOPO
                                  25                                                    Counsel of Record
                                  26
                                                                                      Attorneys for Defendant, JAWAD
                                  27                                                  NESHEIWAT
                                  28           JAWAD NESHEIWAT’S ANSWER TO UNVERIFIED SECOND AMENDED COMPLAINT
                                                                                 78
